         Case 1:18-cv-01047-PGG Document 60 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EIG ENERGY FUND XIV, L.P. ,
EIG ENERGY FUND XfV-A, L.P.,
EIG ENERGY FUND XTV-B, L.P.,                                     ORDER
EIG ENERGY FUND XTV (CAYMAN),
L.P.,EIG ENERGYTUND XV, L.P.,                                18 Civ. 1047 (PGG)
EIG ENERGY FUND XV-A, L.P.,
EIG ENERGY FUND XV-B, L.P., and
EIG ENERGY FUND XV (CAYMAN), L.P.,

                          Plaintiffs,

            - against -

KEPPEL OFFSHORE & MARINE LTD.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference currently scheduled for

July 23, 2020 is adjourned to August 6, 2020 at 11:15 a.m.

Dated: New York, New York
       July 22, 2020
